          Case 1:19-cv-03675-TSC Document 19 Filed 03/30/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA
____________________________________
                                          )
PETER STRZOK,                             )
                                          )
                         Plaintiff,       )
                                          )
        v.                                )    Civil Action No. 19-2367 (ABJ)
                                          )
WILLIAM F. BARR,                          )
in his official capacity                  )
as Attorney General,                      )
                                          )
                         Defendants.      )
____________________________________)
____________________________________
                                          )
LISA PAGE,                                )
                                          )
                         Plaintiff,       )
                                          )
        v.                                )    Civil Action No. 19-3675 (TSC)
                                          )
UNITED STATES DEPARTMENT                  )
OF JUSTICE, et al.,                       )
                                          )
                         Defendants.      )
____________________________________)

                                             ORDER

        Pending before the Court is defendants’ motion to consolidate the above captioned cases

[Dkt. # 42] pursuant to Federal Rules of Civil Procedure 42(a) and Local Rule of Civil Procedure

40.5(d). Plaintiff Peter Strzok responded to the motion, [Dkt. # 43], and plaintiff Lisa Page moved

to intervene for the limited purpose of responding to the motion. [Dkt. # 44]. She attached her

response to the motion to consolidate. [Dkt. # 44-1]. In consideration of all the parties’ positions,

it is




                                                 1
          Case 1:19-cv-03675-TSC Document 19 Filed 03/30/20 Page 2 of 2




        ORDERED that Page’s motion to intervene for the limited purpose of responding to

defendants’ motion to consolidate [Dkt. # 44] is GRANTED. The Clerk of the Court is directed

to docket, in Case No. 19-cv-2367, plaintiff Page’s response to the motion to consolidate, [Dkt.

# 44-1]. It is

        FURTHER ORDERED that the motion to consolidate [Dkt. # 42] is GRANTED insofar

as it requests consolidation for consideration of the pending dispositive motions. After the motions

have been resolved, the Court will take up the question of consolidation for purposes of discovery

related to any Privacy Act claims that remain. The Court will not schedule a hearing on the

dispositive motions until after the District Court has resumed ordinary operations, and it will do

so at that point if and when it determines that it is necessary to do so. The briefing schedule set

forth in plaintiff Page’s case (Civil Action No. 19-cv-3675) by minute order dated March 2, 2020

will remain in place. Any requests for extensions of time should be directed to this Court in light

of the limited consolidation. In the meantime, the parties are encouraged to explore the possibility

of a negotiated resolution, and they may notify chambers at any time if they are in agreement that

they would benefit from the assistance of a neutral mediator. Finally, it is

        FURTHER ORDERED that this order be docketed in both of the above captioned cases.




                                              AMY BERMAN JACKSON
                                              United States District Judge

DATE: March 30, 2020


                                                 2
